EXAMINER’S AMENDMENT
In view of the amendment, previous 103 rejection on claims 1-3 over Kobayashi et al (JP 2003-238351) in view of Fournial et al’865 and previous double patenting rejection on claims 1 and 2 over claims of copending Application No. 17/415,693 are hereby withdrawn.
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Lee (attorney for applicant) on June 21, 2022.
The application has been amended as follows: 

In Claim 5, last line, insert --- the --- between “on” and “skin”.
In Claim 5, last line, insert --- the --- between “of” and “capsule”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As previously indicated in the last Office Action, Kobayashi et al (JP 2003-238351) in view of Fournial et al’865 does not teach or suggest instant limitation “wherein the capsule separates out from the aqueous medium when housed in a container, and shaking the container allows the capsule to be in a dispersed state in the aqueous medium until the cosmetic is applied.”:  Kobayashi states (see [0002] and [0004]-[0006] of English translation) that it wants to solve the problem of capsules floating on an upper layer without having to add a large amount of a thickener and wants to provide a uniform dispersed state of capsules over time (thus improving storage stability).  Thus, Kobayashi in fact teaches away from instant invention where applicant want the capsule to separate out from the aqueous medium while being housed in a container until the container is shaken to allow the capsule to be in a dispersed state in the aqueous medium and the cosmetic is applied (applicant state in [0011] that when filled into a container, their capsules stay either at upper side or at lower side of the aqueous medium (due to the specific gravity difference between the capsules and aqueous medium).  Applicant state that this produces two visible separated layers in the liquid cosmetic (a layer comprising the capsules and a layer comprising the aqueous medium) thus providing an excellent aesthetic quality). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 21, 2022